DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/19/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “80d” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“CERAMIC ELECTRONIC COMPONENT WITH Cu6Sn5 COATING LAYER”.
Claim Objections
Claims 1, 4, and 10 are objected to because of the following informalities:    
“a side surface at the ceramic element body” in Claim 1 should be “the side surface at the ceramic element body” as the limitation was disclosed before.
“the coating layer containing tin and copper” in Claim 4 should be “the coating layer” as “tin and copper” was defined in Claim 3 and is not needed 
“onwhich” in Claim 10 should be “on which.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “first direction” 
 “T0 is a height in a first direction” and “L1 is a length in the first direction” makes it hard to understand what direction the “first direction” is pointing (in at least in 3-D) (height and length are different directions in 3D so it would be hard for “a first direction” to be both height and length. 
Allowable Subject Matter
Claims 1-9 are allowable if rewritten to overcome the objections above.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1, for which Claims 2-10 depends, teaches a limitation: “the coating layer is formed of a metal component having a contact angle with the solder smaller than that of the lead terminal” that is not disclosed in the prior art areas searched for this action.
Tajuddin (US20080239621) is the closest prior art examiner found.
Regarding Claim 1, Tajuddin teaches, in Fig. 2, a ceramic electronic component, comprising: a ceramic element body (109); a terminal electrode (102,102’) formed on from an end surface to a side surface of the ceramic element body( Fig. 2); and a lead terminal (701,703) joined to the terminal electrode by a solder (402), wherein a fillet of the solder (402) is formed between the terminal electrode of a side surface at the ceramic element body and the lead terminal (Fig. 2), a coating layer(601) is formed on a surface of the lead terminal that is in contact with the solder (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848